Citation Nr: 0923269	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for right cluster headaches 
(claimed as migraines). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 2001 to December 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The Veteran presented testimony at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge in August 
2008.  A transcript of this hearing has been associated with 
the Veteran's claims folder. 

This appeal was previously before the Board in October 2008, 
when it was remanded for additional development.  It has been 
returned to the Board for review.  Unfortunately, the Board 
will find that the development requested in October 2008 was 
not completed.  While the Board regrets the additional delay, 
the appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran asserts that he now has a diagnosis of a chronic 
disability manifested by headaches that was incurred during 
active duty service from being exposed to CS (tear) gas as a 
Nuclear Biological Chemical Warfare Specialist.  (See hearing 
transcript dated August 2008 p. 7).  The Veteran testified at 
the personal hearing that his headaches began sometime during 
the summer of 2003 and 2004.  (Id. p. 9).  In support of his 
contention, the Veteran submitted an internet article on 
Warfare-Chemical, Biological, Radiological, Nuclear and 
Explosive (CBRNE)-Irritants: CS, CN, CNC, CA, CR, CNB, PS. 

The Veteran's claim was remanded by the Board in October 2008 
in order to obtain an etiology opinion as to the origin of 
his headaches.  The examiner was asked to opine as to whether 
it was as likely as not that the Veteran's headaches were 
related to his active duty from November 2001 to December 
2004.  The examiner was also asked to specifically comment on 
the internet article pertaining to the irritants as well as 
findings of cervical spasm and cervicalgia contained in post 
service VA treatment records.  

The Veteran was provided with a VA examination in December 
2008.  The examiner reviewed the claims folder in its 
entirety.  The examiner found that there was no confirmatory 
evidence in the military health record that the Veteran's 
headaches had an onset in the military or were aggravated by 
military service.  However, although the examiner noted the 
Veteran had been a chemical warfare specialist in service, he 
failed to provide the requested comments regarding the 
internet information on irritants or to comment on the post 
service findings of cervical spasm and cervicalgia.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In this case, one of the Veteran's contentions is that the 
irritants he was exposed to in service are the cause of his 
chronic headaches.  The Board has an obligation to address 
all contentions raised by the Veteran and to ensure that its 
remand orders are completed.  Therefore, as the December 2008 
VA examiner failed to include any comments on the possibility 
of a relationship between the Veteran's headaches and the 
irritants he was exposed to in service, the appeal must be 
returned for further action.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should arrange for the 
Veteran's claims folder to be 
reviewed by the VA examiner who 
prepared the December 2008 VA 
examination report (or a suitable 
substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's currently 
diagnosed headaches are related to or 
had their onset in service.  If, and 
only if, that VA physician deems it 
necessary, should the Veteran be 
afforded another VA examination.  The 
claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination, 
including a complete copy of this 
REMAND.  The examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
findings should be reported in 
detail.  The examiner should offer an 
opinion as to whether it is at least 
as likely as not (a probability of 
50/50 or higher) that any headaches 
or neurological disability found to 
be present had its onset in, or is 
related to, active duty service from 
November 2001 to December 2004.  The 
VA examiner is specifically requested 
to comment on the service treatment 
records, including the Veteran's in-
service histories (June, July, August 
2004) in which he denied a history of 
headaches; the internet article 
pertaining to irritants; and the 
post- service findings of cervical 
spasm and cervicalgia.  In other 
words, the examiner's opinion should 
note whether it is as likely as not 
that any headaches or neurological 
disability found to be present is 
related to the exposure to irritants 
during service, or is caused or 
aggravated by the symptoms of the 
cervical spine noted after service.  
The rationale for all opinions 
expressed should be provided in a 
legible report.

2.  Upon completion of the above, 
readjudicate the issue of service 
connection for headaches.  If the 
benefits sought on appeal remain 
denied, issue a Supplemental Statement 
of the Case to the Veteran and his 
representative, and allow the 
appropriate period for response.  
Thereafter, return the case to the 
Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Veteran is advised to appear and participate in any 
scheduled VA examination(s), as failure to do so may result 
in denial of the claim.  See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


